Citation Nr: 0730888	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  06-19 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of nasal trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and N.B.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In July 2007, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
veteran's claims folder.  At the hearing, the Board granted 
the veteran's motion to advance his appeal on the Board's 
docket.


FINDINGS OF FACT

1.  In August 1994, the Board issued a decision which denied 
the veteran's initial claim for service connection for 
residuals of nasal trauma.

2.  In March 2002, the Board reopened, and then denied on de 
novo consideration, the veteran's claim for service 
connection for residuals of nasal trauma.  

3.  Evidence received since the Board's March 2002 decision 
is cumulative or redundant, and does not raise a reasonable 
possibility of substantiating the veteran's claim for service 
connection for residuals of nasal trauma.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of nasal trauma is not new 
and material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 8 C.F.R. §§ 3.104, 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 
5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters, 
dated in April 2003 and in August 2006, advised the veteran 
of the foregoing elements of the notice requirements. See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.

The veteran has also been informed through letters, rating 
decisions, and statements of the case, of the definition of 
new and material evidence, and what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial. See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Thus, the Board finds that the content requirements 
of the notice VA is to provide have been met. See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  Initially, the Board notes that the 
veteran's complete service medical records are not on file.  
Nevertheless, as outlined in a Board March 2002 decision, the 
RO has made all reasonable attempts to obtain these records.  
The Board also acknowledges, and accepts, the heightened 
obligation to provide an explanation of the reasons or bases 
for its findings and to consider the benefit of the doubt 
rule under 38 U.S.C.A. § 5107(b).  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  

The RO has obtained all of the veteran's identified VA 
medical treatment records, and private treatment records. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, as the Board 
does not find that new and material evidence has been 
submitted, a VA examination is not necessary in this matter.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record. See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless. See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection for certain chronic 
diseases, including arthritis, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
If the claim is so reopened, it will be reviewed on a de novo 
basis.  38 U.S.C.A. §7105; 38 C.F.R. § 3.104; Evans v. Brown, 
9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In August 1994, the Board issued a decision which denied the 
veteran's initial claim for service connection for residuals 
of nasal trauma.

In January 1997, the veteran filed an attempt to reopen his 
claim seeking service connection for residuals of nasal 
trauma.  An August 1997 RO decision denied the veteran's 
claim; and the veteran subsequently filed a timely appeal.  
In March 2002, the Board reopened, and then denied on the 
merits, the veteran's claim seeking service connection for 
residuals of nasal trauma.  This decision is final.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 3.156.

In reaching its March 2002 decision, the Board found that the 
record did not show that any current nasal disorder or nasal 
pathology was causally or etiologically related to an 
incident of the veteran's active military service.  At that 
time, the earliest evidence of record noting any treatment 
for or complaints of a nasal disorder was a treatment report, 
dated in March 1971, which noted the veteran's history of 
having broken his nose four or five times.  

Since the Board's March 2002 decision, the last final 
decision concerning this issue, the RO has received a private 
medical opinion and medical treatment reports, dated from 
2004 to 2006, from E. Norsworthy, M.D.  The treatment records 
revealed that Dr. Norsworthy began treating the veteran in 
August 2004.  At that time, the veteran reported a history of 
injuring his nose during his military service in Korea.  In a 
medical opinion letter, dated in August 2006, Dr. Norsworthy 
opined that the veteran suffers from rhinophyma and vasomotor 
rhinitis "which have been aggravated and/or caused by nasal 
fracture while in military service in Korea."  Although new, 
the Board does not find this evidence to be material, and 
further that it does not offer a reasonable possibility of 
substantiating the veteran's claim for service connection for 
residuals of nasal trauma.  The United States Court of 
Appeals for Veterans Claims has held that medical 
professionals are not competent to transform a lay history, 
unenhanced by medical comment, into competent medical 
evidence based on their status as medical professionals. 
LeShore v. Brown, 8 Vet. App. 406 (1995).

Since the Board's March 2002 decision, the RO has also 
received post-service VA treatment records, dated from 2000 
to 2006, for his current nasal disorder.  Although new, this 
evidence is not material in that it fails to indicate that 
the veteran's current nasal disorders are related to his 
active duty service. This evidence simply reflects that 
treatment for the veteran's nasal disorders is ongoing.  
There is no objective evidence of record linking this 
condition to veteran's active duty service over forty years 
earlier.  Moreover, these records do not raise a reasonable 
possibility of substantiating the veteran's claim.  38 C.F.R. 
§ 3.156.  Consequently, although new, none of this evidence 
is shown to be material to the veteran's claim for service 
connection for residuals of a nasal disorder.  

The veteran has also submitted a letter from K. Siraff, M.D., 
dated in May 2001.  Dr. Siraff's letter noted that the 
veteran had reported to her an inservice history of an injury 
to his nose while he was in Korea in 1954 serving in the 
military.  Although new, this evidence is not material in 
this matter, and does not offer a reasonable possibility of 
substantiating the veteran's claim for service connection for 
residuals of nasal trauma.  See LeShore v. Brown, 8 Vet. App. 
406 (1995).

The veteran also has submitted statements, testimony and 
argument in support of his claim to reopen.  A review of 
these statements, however, fails to reveal any new 
contentions herein.  These statements are deemed to be 
redundant of her prior allegations, and thus not new 
evidence.  Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  
It is not material evidence since it does not raise a 
reasonable possibility of substantiating the claim.  

In addition to his own testimony, the veteran has provided 
the testimony of his friend, N.B.  N.B. testified that he had 
known the veteran all of his life, and that the veteran did 
not have a nasal disorder prior to entering military service.  
He also testified that he first noticed this condition after 
the veteran's discharge from the service, and that it has 
continued to worsen since that time.  Although he may be 
competent to testify as to the symptomatology he witnessed in 
the veteran over the years, without medical expertise or 
training, he is not competent to offer a medical opinion as 
to whether he has a current disability to include the 
diagnosis or causation of such. See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) (laypersons are not competent to render 
medical opinions).  Thus, while this testimony is new, it is 
not material in this matter.  Moreover, it does not raise a 
reasonable possibility of substantiating the claim.  

The Board concludes that new and material evidence has not 
been submitted since the March 2002 Board decision.  Thus, 
the claim for service connection for residuals of nasal 
trauma has not been reopened, and the Board's March 2002 
decision remains final.  Moreover, as new and material 
evidence to reopen his finally disallowed claim has not been 
submitted, the benefit of the doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).
  
	
ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for residuals of nasal trauma is denied.  


____________________________________________
JOY A. MCDONAD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


